USCA11 Case: 21-11260      Date Filed: 12/09/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11260
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus


LISA BIRD,
                                  Interested Party-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
           D.C. Docket No. 3:16-cv-00020-DHB-BKE
                   ____________________
USCA11 Case: 21-11260         Date Filed: 12/09/2021    Page: 2 of 7




2                      Opinion of the Court                 21-11260

Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
        Lisa Bird, proceeding pro se, appeals the district court’s
grant of summary judgment in favor of the United States in its civil
forfeiture action. Bird argues that the district court erred by apply-
ing the wrong summary judgment standard and by finding that
there were no genuine issues of material fact that the property at
issue was subject to forfeiture. Additionally, Bird argues that the
district court erred in finding that she was not an innocent owner
of the property. After review, we affirm the district court.
                               I.

       We presume familiarity with the factual and procedural his-
tory of this case and describe it below only to the extent necessary
to address the issues raised in this appeal.
       In April of 2016, the government brought a civil forfeiture
action against certain financial accounts and real property it alleged
were connected to Dr. George Mack Bird, III’s illegal distribution
of controlled substances. The government alleged that between
1998 and 2015, Dr. Bird and his employees prescribed and dis-
pensed controlled substances without a legitimate medical pur-
pose. The civil forfeiture proceeding was then stayed until the con-
clusion of Dr. Bird’s related criminal case.
       Dr. Bird eventually pleaded guilty in the criminal case. As
part of the plea agreement, the government filed an information
USCA11 Case: 21-11260         Date Filed: 12/09/2021      Page: 3 of 7




21-11260                Opinion of the Court                          3

charging Dr. Bird with one count of conspiracy to distribute and
dispense controlled substances in violation of 21 U.S.C. § 846, and
one count of conspiracy in violation of 18 U.S.C. § 371. The infor-
mation also contained a forfeiture allegation that included the same
property involved in the civil forfeiture proceeding. Dr. Bird
pleaded guilty to both conspiracy counts and agreed to forfeit his
interest in all the property included in the forfeiture allegation. He
admitted that the defendant property “constitutes, or is derived
from, proceeds obtained, directly or indirectly, as a result of the
offenses to which he has agreed to plead guilty.” The district court
accepted Dr. Bird’s guilty plea in the criminal case and ordered the
property forfeited.
        A few days before Dr. Bird pleaded guilty, his ex-wife, Lisa
Bird, had filed a claim in the civil forfeiture case asserting an inter-
est in the defendant property. She claimed that she had an equitable
interest in the assets under Georgia marital law, based on a divorce
that was finalized in June of 2017.
       When the district court lifted its stay of the civil forfeiture
case, the government filed a motion for summary judgment. In its
motion, the government argued that the defendant property was
subject to forfeiture under 18 U.S.C. § 881(a)(6), and that Bird
lacked a valid interest in the property. Bird responded that the gov-
ernment had failed to show a nexus between Dr. Bird’s criminal
activity and the property. She also argued that she was an innocent
owner of the property, having acquired a lawful interest in the
USCA11 Case: 21-11260         Date Filed: 12/09/2021    Page: 4 of 7




4                      Opinion of the Court                 21-11260

property through the divorce decree before the conduct giving rise
to the forfeiture.
        The district court granted the government’s motion for
summary judgment. The district court found that the government
had shown by a preponderance of the evidence that the assets were
derived from or traceable to Dr. Bird’s illegal drug activity. As to
Bird’s claim to the property, it held that she lacked an ownership
interest in the property, and that her divorce decree did not estab-
lish an ownership interest unless and until the government released
the assets from forfeiture. Bird appealed.
                               II.

        We review a district court order granting summary judg-
ment de novo and view the evidence and all reasonable inferences
drawn from it in the light most favorable to the nonmoving party.
Battle v. Bd. of Regents., 468 F.3d 755, 759 (11th Cir. 2006). A dis-
trict court may grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. Shaw v. City of Selma,
884 F.3d 1093, 1098 (11th Cir. 2018). If shown, the burden shifts to
the nonmoving party to show that a genuine issue of fact exists. Id.
An issue of fact is “genuine” if the record taken as a whole could
lead a rational trier of fact to find for the nonmoving party. Hickson
Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004).


                               III.
USCA11 Case: 21-11260         Date Filed: 12/09/2021     Page: 5 of 7




21-11260                Opinion of the Court                         5

       On appeal, Bird argues first that the district court applied the
wrong summary judgment standard, leading it to erroneously con-
clude that there were no genuine disputes of material fact as to
whether the property was subject to forfeiture. She then argues
that the district court erred in rejecting her innocent owner de-
fense. For the reasons given below, we affirm the district court.
         The Controlled Substances Act provides for the civil forfei-
ture of money and other things of value “furnished or intended to
be furnished by any person in exchange for a controlled substance
. . . , all proceeds traceable to such an exchange, and all moneys
used or intended to be used to facilitate any violation of this sub-
chapter.” 21 U.S.C. § 881(a)(6). The government must establish by
a preponderance of the evidence that the property is subject to for-
feiture. 18 U.S.C. § 983(c)(1). We look at the “totality of the circum-
stances” to determine whether the government has met its burden.
United States v. $121,100.00 in U.S. Currency, 999 F.2d 1503, 1506
(11th Cir. 1993). The government may rely on circumstantial evi-
dence, hearsay, and evidence gathered after it filed the civil forfei-
ture complaint to meet its burden. United States v. $291,828.00 in
U.S. Currency, 536 F.3d 1234, 1237 (11th Cir. 2008). Additionally,
the government is not required to produce evidence connecting
the money to a particular narcotics transaction. United States v.
$242,484.00, 389 F.3d 1149, 1160 (11th Cir. 2004) (en banc). It need
only show that the money was “related to some illegal drug trans-
action.” Id. If the government successfully carries its burden, the
burden shifts to the claimant to either rebut the government’s
USCA11 Case: 21-11260         Date Filed: 12/09/2021    Page: 6 of 7




6                      Opinion of the Court                 21-11260

evidence or show by a preponderance of the evidence that some
other defense to the forfeiture applies. 18 U.S.C. § 983(d)(1).
       Bird argues that the district court erred by applying the
wrong standard, by which she means that the court ignored genu-
ine disputes of material fact. We disagree. The district court applied
the correct summary judgment standard for a civil forfeiture case,
inquiring whether there were “genuine issues of material fact” as
to whether the government had shown, “by a preponderance of
the evidence, that the property is subject to forfeiture.” It deter-
mined that the government had carried its burden and that there
were none. The burden then shifted to Bird to show, by a prepon-
derance of the evidence, that a forfeiture defense applied or that
the property is not otherwise subject to forfeiture. The court found
that Bird “presented no competent evidence to counter the Gov-
ernment’s proof that the Defendant assets were the result of illegal
drug transactions.” Even now, Bird does not point to any specific
evidence in the record rebutting the government’s evidence. She
complains that the government “did not identify any proceeds trac-
ing analysis.” But the government was not required to connect the
property to a specific drug transaction—it need only show “that the
property was related to some illegal drug transaction.” $242,484.00,
389 F.3d at 1160. It proved the connection with, among other
things, Dr. Bird’s admission that all forfeited property constituted,
or was derived from, proceeds he obtained through his controlled-
substance offenses.
USCA11 Case: 21-11260         Date Filed: 12/09/2021    Page: 7 of 7




21-11260               Opinion of the Court                         7

       Bird then argues that the district court erred in rejecting her
innocent owner defense. She contends that because she acquired
her interest in the property “prior to the completion of any conduct
that may have given rise to its forfeiture” and lacked knowledge of
Dr. Bird’s criminal conduct, she qualifies as an innocent owner.
Again, we disagree. To qualify as an innocent owner, a claimant
must first show that she is an owner. Bird fails to make that show-
ing. Dr. Bird admitted that the forfeited assets were proceeds from
his criminal conduct giving rise to the forfeiture. Because the pro-
ceeds did not exist until Dr. Bird engaged in the criminal conduct
that generated them, Lisa Bird necessarily could not have held an
interest in them prior to the conduct giving rise to the forfeiture.
And at that point, only the government had a legitimate interest in
the defendant property. See 18 U.S.C. § 983(d)(4) (stating that “no
person may assert an ownership interest under this subsection in
contraband or other property that is illegal to possess”).
        Even were this not the case, Bird’s argument that her di-
vorce decree granted her an ownership interest in the property
fails. The decree provides her an interest only if the government
releases the assets from forfeiture, which, as evidenced by this ac-
tion, it has not yet done.
      AFFIRMED.